1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ROBERT A. KNIEF
     Assistant United States Attorney
4    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
5    Telephone: (702) 388-6336
     Email: Robert.Knief@usdoj.gov
6    Counsel for Plaintiff United States

7                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
8                                            -oOo-

9    United States of America,
                                                         Case No.: 2:18-cr-00252-JCM-VCF
10                          Plaintiff,
                                                           Stipulation to Continue Hearing
11               vs.                                          (First Request)

12   Nicholas Garrott,

13                         Defendant.

14          It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United States

15   Attorney, and Robert Knief, Assistant United States Attorney, counsel for the United States of

16   America, and Mace Yampolsky, counsel for defendant Nicholas Garrott, that the suppression

17   hearing currently set for February 11, 2019 at 1:00 p.m., be continued to a date convenient for

18   the Court but no sooner than seven days from the currently scheduled date.

19          This stipulation is entered into for the following reasons:

20          1.     Government counsel is scheduled to be out of the state for training purposes.

21   Confirmation of the training was received the date of this stipulation and was delayed due to

22   the partial government shut down.

23          2.     Defendant is in custody and does not object to the continuance.

            3.     For the reasons stated above, the ends of justice would best be served by a


                                                     1
1    continuance of the government deadline.
2            4.     Additionally, denial of this request for continuance could result in a miscarriage
3    of justice.
4            5.     This request does not extend the trial date and no waiver or extension of speedy
5    trial is necessary.
6            6.     This is the first request for a continuance filed herein.
7            DATED this 4th day of February 2019.
8

9                                                          NICHOLAS A. TRUTANICH
                                                           United States Attorney
10

11
      /s/ Mace Yampolsky                                    /s/ Robert Knief _______
12   MACE YAMPOLSKY                                        ROBERT A. KNIEF
     Counsel for Defendant                                 Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23                                                     2
1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2                                             -oOo-

3    United States of America,
                                                          Case No.: 2:18-cr-00252-JCM-VCF
4                            Plaintiff,
                                                           Order Stipulation to Continue Hearing
5                  vs.                                       (First Request)

6    Nicholas Garrott,

7                            Defendant.

8                                          FINDINGS OF FACT

9            Based upon the pending Stipulation of counsel, and good cause appearing therefore, the

10   Court finds that:

11           1.      Government counsel is scheduled to be out of the state for training purposes.

12   Confirmation of the training was received the date of this stipulation and was delayed due to

13   the partial government shut down.

14           2.      The Defendant is in custody and does not object to the continuance.

15           3.      For the reasons stated above, the ends of justice would best be served by a

     continuance of the government deadlines.
16
             4.      Additionally, denial of this request for continuance could result in a miscarriage
17
     of justice.
18
                                          CONCLUSIONS OF LAW
19
             The ends of justice served by granting said continuance outweigh the best interest of the
20
     public and the Defendant in a speedy trial, since the failure to grant said continuance would be
21
     likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
22
     opportunity within which to be able to effectively and prepare a response, taking into account
23


                                                      1
1    the exercise of due diligence.

2                                               ORDER

3       It is therefore ORDERED that the suppression hearing currently set for February 11,

4                 2019 at 1:00 p.m., be continued to the 22nd day of February, 2019.
                 at 1:00 PM, in Courtroom 3D.
5

6           Dated this 5th day of February, 2019.

7

8                                              ________________________________
                                               Honorable Cam Ferenbach
                                               United States Magistrate Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


                                                    2
